The most material question in this case was as to the identity of appellant as the person who rode on the pass at the time he is charged with doing so in the indictment. While the State's main witness, Kirby, identified him as such, he denied it was he and introduced much testimony to show he was not, and to show the State's witness was mistaken as to his identity, or falsely testified to it. Under such circumstances I think there can be no question, under all the authorities, the State could prove by Kirby he saw and identified him on other occasions as the same person, and who at such times rode on said same pass.